

EXHIBIT 10(cm)
National Western Life Insurance Company
2010 OFFICER BONUS PROGRAM




This 2010 Officer Bonus Program (the “Program”) is designed to reward eligible
Officers (excludes CEO, President & COO, Domestic Marketing Officers, and
International Marketing Officers) of National Western Life Insurance Company
(the “Company”) for their performance in assisting the Company in achieving
pre-determined sales targets while managing to profit criteria.  The Program is
adopted by the Compensation and Stock Option Committee of the Board of Directors
of the Company (the “Committee”) on December 16, 2009.A Senior Vice President,
Vice President, or Assistant Vice President of the Company who is designated by
the Committee as a participant in the Program (a “Participant”) shall be
eligible to receive a bonus hereunder.
 
The Plan incorporates three measurable performance factors: (1) Company sales,
which are defined as net placed annualized target premium for Life business and
as total placed premium for Annuity business, (2) Company expense management,
and (3) overall Company profitability.  The bonus percentages included in the
tables below pertain to Participants who are eligible officers at the Senior
Vice President level and higher.  The bonus percentages for Participants who are
Vice Presidents are determined using one-half of the bonus percentages shown for
Senior Vice Presidents.  The bonus percentages for Participants who are
Assistant Vice Presidents are determined by using one-fourth of the bonus
percentages shown for Senior Vice Presidents.
 
Each of the above performance factors will have an assigned target level for
purposes of the Program.  Assuming a “par” performance (i.e., achieving each
target level), the weighting of the bonus percentage (applied to Base Salary (as
defined below)) is 7.5% for sales performance, 7.5% for expense management
performance, and 15% for profitability, for an overall par bonus percentage of
30% for Senior Vice Presidents.  Actual results compared to the targets can
either increase or decrease each of these individual percentages as explained in
the following sections.  However, the total bonus percentage cannot exceed 30%
for Senior Vice Presidents, 15% for Vice Presidents and 7.5% for Assistant Vice
Presidents.  For purposes of the Program, the Base Salary of each Participant is
his annual base salary for 2010 (prorated for Participants who are not employed
by the Company for the entire 2010 performance period from January 1, 2010
through December 31, 2010) as certified by the Committee in its sole discretion.
 
Company Sales Component:
 
The sales component of the Program is further subdivided between Life production
and Annuity production.  For 2010, the bonus sales goals for each line of
business of the Company are:
 
-    International Life -- $27,400,000 net placed annualized target premium
-    Domestic Life -- $4,500,000 net placed annualized target premium
-    Annuities -- $720,000,000 total placed premium
 

 
 
Page 1of 7
December 16, 2009

--------------------------------------------------------------------------------

 

The Company’s New Business Market Summary Report (NWAR60) will be the source of
sales results for purposes of this Program.  The bonus percentage corresponding
with each sales production levels achieved in 2010 will be applied to 100% of
the Participant’s Base Salary in accordance with the following grid:


Intl Life
Bonus
Domestic Life
Bonus
Annuities Placed
Bonus
Placed Target
%*
Placed Target (1)
%*
Premium
%*
$22,900,000
2.00%
$3,800,000
2.00%
$609,000,000
2.00%
$24,900,000
2.25%
$4,100,000
2.25%
$662,000,000
2.25%
$27,400,000
2.50%
$4,500,000
2.50%
$720,000,000
2.50%
$29,600,000
2.75%
$4,900,000
2.75%
$778,000,000
2.75%
$32,000,000
3.00%
$5,300,000
3.00%
$840,000,000
3.00%



(1) Includes California 1st year premium.


* Reduce by one-half for Participants who are Vice Presidents and by one-fourth
for Participants who are Assistant Vice Presidents.


The level shaded in gray represents the Company’s sales goals for each segment
for purposes of the bonus Program and represents the par performance level.  If
the actual results attain this level, the Participant would be eligible to
receive a bonus of 7.5% (2.5% for each line of business) of Base Salary.  If net
placed annualized target premium or total placed premium, as applicable, for a
segment is below the lowest target amount for that segment, no bonus percentage
will be earned for that segment.  The bonus percentage shown for each specified
amount of net placed annualized target premium or total placed premium, as
applicable, applies if actual performance is equal to or greater than the amount
shown and, except for the last level, is less than the amount shown for the next
level.
 
Company Expense Management Component:
 
The expense component of the Program is based upon a ratio of actual Company
expenses to a sales unit of production for 2010.  For purposes of this ratio,
the sales unit of production will be based upon target premium for
2010.  Annuity sales target premium will be assumed to be equal to 7.5% of total
placed annuity premium for 2010.
 

 
 
Page 2of 7
December 16, 2009

--------------------------------------------------------------------------------

 

Assuming “par” sales goals of $27.4 million in International Life sales, $4.5
million in Domestic Life sales (including California 1st year premium), and $720
million in total annuity sales, the par sales production for purposes of the
expense management component is $85.9 million (i.e., $27.4 million plus $4.5
million plus (7.5% of $720 million)).  The submitted expense budget for 2010
based upon these sales goals is approximately $52.0 million.  Accordingly, the
par ratio of expenses to sales production for 2010 is approximately 60%.  Based
upon this relationship, the bonus percentage corresponding with the actual
expense to sales ratio achieved in 2010 will be applied to 100% of each
Participant’s Base Salary in accordance with the following grid:
 
Expense/Sales Ratio
Bonus %*
More than 66%
0.00%
63% to 66%
5.50%
60% to 63%
6.50%
57% to 60%
7.50%
54% to 57%
8.50%
Less than  54%
9.50%



* Reduce by one-half for Participants who are Vice Presidents and one-fourth for
Participants who are Assistant Vice Presidents.


For purposes of the expense component, bonuses under this Program, the Officer
Bonus Program and marketing bonuses under the Company’s Domestic Marketing
Officer Bonus Program and International Marketing Officer Bonus Program will be
excluded.  In addition, special consideration may be given at the discretion of
the Committee for items of an unusual and/or non-recurring nature (e.g., excess
pension contributions) that are beyond the control of Company management.  If
the actual expense to sales ratio exceeds the highest level shown (66%), no
bonus percentage will be earned.  The bonus percentage shown for each specified
expense to sales ratio applies if the actual expense to sales ratio is equal to
or less than the amount shown and, except for the last level, is greater than
the amount shown for the next level.
 
Company Profitability Component:
 
The profitability component of the Program is based upon the Company’s GAAP
operating earnings for 2010 as a percentage of the Company’s beginning GAAP
stockholders’ equity for 2010.  For this purpose, GAAP operating earnings are
net of federal income taxes and exclude realized gains and losses on
investments.  The amounts used for purposes of the bonus calculation under the
Program will be the figures audited by the Company’s independent auditors.
 

 
 
Page 3of 7
December 16, 2009

--------------------------------------------------------------------------------

 

The bonus percentage corresponding with the Company’s actual GAAP operating
earnings achieved in 2010 as a percentage of the Company’s beginning GAAP
stockholders’ equity for 2010 will be applied to 100% of each Participant’s Base
Salary in accordance with the following grid:
 
GAAP Profitability
Bonus %*
7.5% of Stockholders’ Equity
5.0%
8.5% of Stockholders’ Equity
10.0%
9.5% of Stockholders’ Equity
15.0%
10.5% of Stockholders’ Equity
17.0%
11.5% of Stockholders’ Equity
19.0%



* Reduce by one-half for Participants who are Vice Presidents and one-fourth for
Participants who are Assistant Vice Presidents.


If the Company’s actual GAAP operating earnings achieved in 2010 as a percentage
of the Company’s beginning GAAP stockholders’ equity is less than the lowest
percentage shown (7.5%), no bonus percentage will be earned.  The bonus
percentage shown for each specified percentage of stockholder’s equity applies
if the actual percentage of stockholder’s equity is equal to or greater than the
amount shown and, except for the last level, is less than the amount shown for
the next level.


Example:


Assume the following results for 2010:


- 
International Life placed target premium sales
$
30,000,000
- 
Domestic Life placed target premium sales
$
5,000,000
- 
Annuity placed total premium sales
$
650,000,000
- 
Actual budget center expenses
$
49,700,000
- 
GAAP operating earnings
$
80,000,000
- 
Beginning GAAP stockholders’ equity
$
990,000,000



Based upon the above charts, the 2010 bonus would be calculated as follows for a
Participant who is a Vice President or Senior Vice President (the bonus
percentage for an Assistant Vice President would be one-half of the percentage
shown below):



 
Company Sales Component
             
International Life sales bonus %
 
2.75%
 
Domestic Life sales bonus %
 
2.75%
 
Annuity sales bonus %
 
2.00%
 
Total sales bonus %
 
7.50%




 
 
Page 4of 7
December 16, 2009

--------------------------------------------------------------------------------

 




 
Company Expense Management Component
             
Actual budget center expenses
$
49,700,000
         
Sale Production Amount:
     
International Life target premium
$
30,000,000
 
Domestic Life target premium
$
5,000,000
 
Annuity target ($650m @ 7.5%)
$
48,750,000
   
$
83,750,000
         
Ratio of Actual/Sales Production
 
59%
 
Expense management bonus %
 
7.5%
         
Company Profitability Component
             
GAAP operating earnings
$
80,000,000
 
Beginning GAAP stockholders’ equity
$
990,000,000
         
Ratio of earnings/equity
 
8.08%
 
Company profitability bonus
 
5.00%
         
Total Bonus %
     
Company Sales component
 
7.50%
 
Company Expense management component
 
7.50%
 
Company profitability component
 
5.00%
         
Total
 
20.00%



Administration:


Determination of Bonuses.  After audited GAAP financial statements become
available for the 2010 performance period, the Committee shall determine the
extent to which the three measurable performance factors have been achieved and
the bonus percentage for the Participants for 2010.  The Committee shall certify
such determination in writing.  The Company’s independent auditors will also
review the calculation of the bonus percentage for compliance with the details
of this Program as part of the Company’s audited financial statements.  The
bonus for each Participant shall be determined by applying the total certified
bonus percentage (not to exceed 30% for Senior Vice Presidents, 15% for Vice
Presidents and 7.5% for Assistant Vice Presidents) to the Participant’s Base
Salary.  Notwithstanding any contrary provision of the Program, the Committee,
in its sole discretion, may eliminate or reduce the bonus payable to any
Participant below that which otherwise would be payable under the Program
formula.
 

 
 
Page 5of 7
December 16, 2009

--------------------------------------------------------------------------------

 

Timing and Form of Payment.  After the bonus amount is certified by the
Committee, the bonuses shall be paid in cash in a single lump sum.  Such payment
shall occur on or after January 1, 2011 and on or before March 15, 2011.  Bonus
payments are intended to qualify as short-term deferrals under section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and shall be paid not
later than the latest specified payment date (March 15, 2011).  The Company
shall have the authority to delay the payment of any bonus under the Program to
the extent it deems necessary or appropriate to comply with Code
section 409A(a)(2)(B)(i).
 
Effect of Termination.
 
·  
If a Participant terminates employment with the Company for any reason after the
end of the 2010 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee, subject to reduction or elimination under the last
sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment.

 
·  
If a Participant terminates employment with the Company prior to the end of the
applicable 2010 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee in its sole discretion),
the Committee shall reduce the Participant’s bonus proportionately based on the
date of termination (and subject to further reduction or elimination under the
last sentence of the “Determination of Bonuses” paragraph above based on the
circumstances surrounding such termination of employment).

 
·  
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.

 
·  
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant’s estate.

 
Source of Payments.  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company.  The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the
Company.  The Program shall be unfunded.  The Company may maintain bookkeeping
accounts with respect to Participants who are entitled to bonuses under the
Program, but such accounts shall be used merely for bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by interests in bonuses nor shall the Program be
construed as providing for any such segregation.
 
Committee Administration.  The Program shall be administered by the
Committee.  The Committee shall have complete discretion and authority to
administer the Program and to interpret the provisions of the Program.  Any
determination, decision, or action of the Committee in connection with the
construction, interpretation, administration, or application of the Program
shall be final, conclusive, and binding upon all persons, and shall be given the
maximum deference permitted by law.  The Committee may amend or terminate the
Program at any time without the consent of any Participant by adoption of a
written instrument.
 

 
 
Page 6of 7
December 16, 2009

--------------------------------------------------------------------------------

 

Miscellaneous.  The Company shall withhold all applicable taxes and other
amounts required by law to be withheld from any bonus payment, including any
non-U.S., federal, state, and local taxes.  A Participant’s rights under this
Program will not be assignable, transferable, pledged, or in any manner
alienated, whether by operation of law or otherwise, except as a result of death
or incapacity where such rights are passed pursuant to a will or by operation of
law.  Any assignment, transfer, pledge, or other disposition in violation of
this provision will be null and void.  Nothing in the Program shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employment of the Company.  Bonuses payable hereunder shall constitute
special discretionary incentive payments to the Participants and will not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Company or under
any agreement with a Participant, unless the Company specifically provides
otherwise.  The Program and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the Code, shall be governed by
the law of the State of Texas, without giving effect to conflict or choice of
laws provisions thereof.  This Program shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, assigns, and personal representatives.  The captions used in this
Program are for convenience only and shall not be construed in interpreting the
Program.  Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely.  This Program constitutes the final and complete expression of
agreement with respect to the subject matter hereof and may not be amended
except by a written instrument adopted by the Committee.
 



 
 
Page 7of 7
December 16, 2009

--------------------------------------------------------------------------------

 
